DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Jia, et al. application filed with the Office on 17 March 2020.

Claims 1-21 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the US National Stage Application of International Patent Application, PCT/CN2018/0997847, which was filed on 1 August 2018.  Therefore, the instant application has an effective filing date of 1 August 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 5 May 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 8 and 10 recites the limitation "the jetted volume".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggest amending the limitation to read “the controlled volume”.

Allowable Subject Matter
Claims 1-7, 9, and 11-21 are allowed.  Instant claims 8 and 10 are allowable in view of the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art reference to the present claims is considered to be a published International Patent Application to Srinivasan, et al. (WO 2009/086403 A1; hereinafter, “Srinivasan”).  Srinivasan discloses droplet actuator configurations and method of conducting droplet operations (Title), wherein a second electrode (222) is within a plurality of first electrodes (210a, 210b, 218a, and 218b), and the set of second and first electrodes are used for necking control during droplet dispensing in order to produce one or more daughter droplets having a predetermined volume (3rd ¶, p. 28).  However, Srinivasan does not teach or suggest: (a) providing a second electrode embedded within one or more of the plurality of first electrodes, the second electrode defines a jetting position on the continuous fluid path; providing a first microfluidic drop at the jetting position; and applying a second driving signal via the second electrode to the first microfluidic drop, such that a controlled volume of the first microfluidic drop is jetted to a mixing position next to the jetting position on the continuous fluid path (as required by instant independent claim 1), or (b) wherein the second electrode is in electric communication with a second driving Docket No. Pi 123 1 J SO/34598-6-4 -signal input, and wherein the second electrode is arranged within the continuous fluid path and defines a jetting position and an adjacent mixing position within the continuous fluid path (as required by instant independent claim 11).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
23 August 2022